                                                                                 FILED USBC CLRK PHX
     1       Edyta and Wali Mailatyar                                            2020 NftR 18PM12:57'
 2
             7712 E. Journey Lane
             Scottsdale, AZ 85255
 3
                  lone: (480) 529-0746
             Facsimile: (480) 323-2440
 4
             E-Mail: kamila_is@yahoo. com
             The Debtor
 5                              IN THE UNITED STATES BANKRUPTCYCOURT

 6                                         THE DISTRICTOF ARIZONA

 7           In re:                                            Chapter 7 Proceedings
 8                                                             Case No. 2:17-bk-13538-DPC
             WALI MAILATYAR and EDYTA
 9           KAMILA MAILATYAR
                                        Debtors.               Adversary No. 2:18-ap-00259-DPC
10
                                         vs.
11

12
              TIMOTHY R. WRIGHT, an individual,                REQUEST FOR HEARING
                                                               NOTICE OF ENFORCING
                                       Creditor,               HOMESTEAD EXEMPTION
13
14                                                             7712 E. JOURNEY LANE
                                                               SCOTTSDALE, AZ 85255
15

16

17                    Edyta Kamila Mailatyar and Wali Mailatyar "Debtors" in the above-captioned
18           adversary proceeding, respectfully request for a Hearing to enforce the homestead exception
19          that was granted by this Honorable Court on August 8, 2018.

20                    On August 8, 2018 this Honorable Court granted homestead exemption in the

21          residence at 7712 E. Journey Lane, Scottsdale, Arizona 85255. The Creditor in this matter

22          without regards to this Honorable Courts decision auctioned the residence without applying
            the homestead exemption and thus has violated the court order.
23

24
            WHEREFORE,Petitioner requests that this Honorable Court grant the request for a hearing
25
            on this matter.
26
27
                      RESPECTEDFULLY SUBMITTED this 18th day ofMarch 2020
28


         Case 2:17-bk-13538-DPC       Doc 310 Filed 03/18/20 Entered 03/18/20 15:33:15        Desc
                                       Main Document    Page 1 of 3
     1
                                                         Edyta Kamila Mailatyar and Wali Mailatyar
 2
                                                         7712 E. Journey Lane
                                                         Scottsdale, AZ 85255
 3
                                                         By                     i
 4
                                                         Debtors
 5

 6
             COPIESofthe foregoingsent via first-classmail
 7           this 18thday ofMarch 2020, to:
 8
             Isaac M. Gabriel
 9           Molly J. Kjartanson
             QuariesandBrady LLP
10           Renaissance One
             Two North Central Avenue
11           Phoenix, Arizona 85004
             Isaac.gabriel@quarles.com
12
             molly. kjartanson@quarles. com
13           Attorneys for Timothy R. Wright

14           Edward J. Maney
             101 N. First Avenue, Suite 1775
15           Phoenix,AZ 85003
             E-mail:office@maneyl3trustee.com
16
            Mark J. Giunta
17          Law Office of Mark J. Giunta

18          531 E. Thomas Road, Suite 200
            Phoenix,AZ 85012
19          Email:markgiunta@giuntalaw.com

20          Office ofthe U. S. Tmstee
            230 N. First Avenue, Suite 204
21          Phoenix,AZ 85003
            Email: ustDreeionl4. Dx.ecf(a), usdoi. gov
22
            Michelle R. Ghidotti-Gonsalves
23
            Law Offices ofMichelle R. Ghidotti
24          5120 E. LaPalmaAvenue, Suite 206
            Anaheim Hills, CA 92807
25          Email:mghidotti@ghidottilaw.com
            Attorneys for Forethought Life Insurance Company
26
            Chester & Shien PC
27          6720N. ScottsdaleRd, #261
            Scottsdale, AZ 85253
28


         Case 2:17-bk-13538-DPC          Doc 310 Filed 03/18/20 Entered 03/18/20 15:33:15     Desc
                                          Main Document    Page 2 of 3
 1       Jared G. Parker
         Lawrence D. Hirsch
 2       Parker Schwartz,PLLC
         73ION. 16th Street, Suite 330
 3
         Phoenix,Arizona 85020
 4       Email:jparker@psazlaw.com
         Email: lhirsch@psazlaw. com
 5       Attorneys for Parker Schwartz, PLLC

 6       ForethoughtLife Ins. Co.
         c/o RushmoreLoanManagementServices
 7       P. O. Box 55004
         Irvine, CA 92619-5004
 8

 9
         Rushmore Loan Management
         P. O. Box 52708
10       Irvine, CA 92619-2708

11       Sallie Mae
         P. O. Box 740351
12       Atlanta, GA 30374-0351
13
14

15

16

17
18
19

20

21

22

23
24

25

26
27

28


     Case 2:17-bk-13538-DPC         Doc 310 Filed 03/18/20 Entered 03/18/20 15:33:15   Desc
                                     Main Document    Page 3 of 3
